—In a proceeding pursuant to CPLR article 75 for a temporary stay of arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (Bucaria, J.), entered December 23, 1997, which granted the petition.
Ordered that the order is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed.
The record indicates that the petitioner had ample time to seek discovery of the respondent as provided for in the underly*387ing insurance policy, and that its failure to do so was unjustified. Thus, the petitioner should not have been granted a temporary stay of arbitration in order to obtain such discovery (see, Matter of Allstate Ins. Co. v Garcia, 251 AD2d 500; Matter of Allstate Ins. Co. v Faulk, 250 AD2d 674; Matter of Liberty Mut. Ins. Co. v DeCaro, 244 AD2d 487; Matter of Allstate Ins. Co. v Urena, 208 AD2d 623; cf., Matter of Metropolitan Prop. & Cas. Ins. Co. v Keeney, 241 AD2d 455). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.